Citation Nr: 0108501	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-02 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability. 

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel




INTRODUCTION

The veteran had active service from July 1940 to August 1945 
and from September 1966 to September 1969.  These matters 
come before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a September 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, in which the RO determined that the 
veteran had not submitted sufficient evidence to reopen a 
claim of entitlement to service connection for a low back 
disability and denied the veteran's claim of entitlement to 
service connection for a psychiatric disorder as being not 
well grounded.    

The veteran also claims entitlement to service connection for 
a psychiatric disorder.  This aspect of the veteran's appeal 
will be addressed in the Remand appended to the following 
decision.  


FINDINGS OF FACT

1.  In a March 1970 rating decision, the RO concluded that a 
chronic back disability was not shown to have been incurred 
in or aggravated by the veteran's service.    

2.  The evidence associated with the claims file subsequent 
to the March 1970 RO decision does not bear directly and 
substantially upon the specific matter under consideration, 
and, by itself and in connection with evidence previously 
assembled, it is not so significant that it must be 
considered to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's March 1970 rating decision denying entitlement 
to service connection for a low back disability is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000);  
38 C.F.R. §§ 20.302, 20.1103 (2000).  

2.  The evidence received subsequent to the RO's March 1970 
is not new and material, and the requirements to reopen the 
claim of entitlement to service connection for a low back 
disability have not been met.  38 U.S.C.A. § 5108 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests the Board to reopen a claim of 
entitlement to service connection for a low back disability 
on the basis that he has submitted new and material evidence 
which is sufficient to reopen the claim, and which is 
sufficient to warrant a grant of service connection.  The 
veteran's claim of entitlement to service connection for a 
low back disability was last denied by the RO in a March 1970 
rating decision.  The RO denied the veteran's claim on the 
basis that there was no evidence to show that a chronic back 
disability was incurred in or aggravated by service.  The RO 
notified the veteran of this decision by a letter issued 
March 18, 1970.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of a RO's decision in order to initiate an appeal 
of the determination.  38 U.S.C.A. § 7105(a), (b)(1) (West 
1991 & Supp. 2000).  If a NOD is not filed within the 
prescribed period, the decision becomes final.  38 U.S.C.A. § 
7105(c) (West 1991 & Supp. 2000).  In this case, the veteran 
did not file a NOD after the RO's March 1970 rating decision.  
Therefore, the March 1970 RO decision is final and is not 
subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 5108; C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 
(2000).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.156, 20.1105 
(2000).  

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-9 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material.  If "the Board finds that no such evidence has 
been offered, that is where the analysis must end."  Butler 
v. Brown, 
9 Vet. App. 167, 171 (1996).  Second, if new and material 
evidence had been presented, the claim was reopened and was 
considered based upon all the evidence of record, to 
determine whether it was well grounded.  See Robinette v. 
Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim was well 
grounded, VA had a duty to assist in the development of the 
claim under 38 U.S.C. § 5107(a), and then readjudicate the 
claim on the merits on the basis of all evidence of record.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the three-step analysis set forth in Elkins), 
overruled on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second 
and third steps became applicable only when each preceding 
step was satisfied.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 325 (1999).

Recent legislation has significantly impacted the "new and 
material" analysis, as well as claims for service connection 
in general, in that a "well-grounded" claim is no longer 
required.  The Board notes that, on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the 
"Act"), which removed the requirement that a veteran submit 
a well-grounded claim.  The new law affects claims pending on 
or filed after the date of enactment (as well as certain 
claims which were finally denied during the period from July 
14, 1999 to November 9, 2000).

Nonetheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a) 
(2000), and requires a three-step analysis.  The first step 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the specific matter 
under consideration," i.e., whether it is probative of the 
issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
prov[es] an issue."  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), citing Black's Law Dictionary 1203 (6th ed. 1990).  
Second, the evidence must be shown to be actually "new," 
that is, not of record when the last final decision denying 
the claim was made.  See Struck v. Brown, 9 Vet. App. 145, 
151 (1996).  The third and final question is whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge v. 
West, 155 F.3d 1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. 
§ 3.156(a).  This need not mean that the evidence warrants a 
revision of the prior determination, but is intended to 
ensure the Board has all potentially relevant evidence before 
it.  See Hodge, 155 F.3d at 1363, citing "Adjudication; 
Pensions, Compensation, Dependency: New and Material 
Evidence; Standard Definition," 55 Fed. Reg. 19088, 19089 
(1990).  New evidence will be presumed credible at this point 
solely for the purpose of determining whether a claim should 
be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.

At the time of the RO's March 1970 decision, the relevant 
evidence of record consisted of service medical records and a 
February 1970 VA examination report.  The veteran's service 
medical records reflect that he strained his back in two 
places.  However, this appears to have been an acute 
condition, which resolved without residuals.  The February 
1970 VA examination report is entirely negative for treatment 
for, or a diagnosis of, any type of low back disability.  
Because there was no evidence of a chronic low back 
disability incurred in or aggravated by service, the RO 
denied the veteran's claim of entitlement to service 
connection for a low back disability.  The RO issued a letter 
on March 18, 1970 notifying the veteran of this decision. 

Evidence submitted since the RO's March 1970 decision, 
includes: (1) statements from the veteran; (2) VA outpatient 
treatment records dated July 1988 to February 1998; (3) a May 
1997 VA examination report; (3) a September 1999 VA 
examination report; (4) a September 1999 psychological 
evaluation report from Douglas O. Brady, Ph.D., and (5) the 
veteran also resubmitted service medical records dated from 
May 1944 in September 1988.  Collectively, this evidence 
shows that the veteran was first diagnosed with degenerative 
joint disease in the 1980's at a VA medical facility.  An 
April 1990 clinical record also reflects a diagnosis of 
degenerative joint disease of the lumbosacral spine.  An 
April 1996 X-ray report documented early changes of chronic 
degenerative disc disease involving the L3 and L4 
interspaces.  The May 1997 and September 1999 VA examination 
reports are entirely negative for complaints of, or a 
diagnosis of, any type of low back disability.  Finally, the 
September 1999 psychological evaluation report is not 
relevant to this aspect of the veteran's appeal and, 
therefore, does not warrant further discussion at this time.  

The Board finds that the evidence submitted since the RO's 
March 1970 rating decision is new and is not cumulative or 
redundant of evidence previously submitted to agency 
decisionmakers, with the exception of service medical records 
that were resubmitted by the veteran.  These records were 
available to the RO at the time of the March 1970 denial.  
However, the Board does not find the newly submitted evidence 
to be material, in that, the evidence does not show that a 
chronic low back disability was incurred in or aggravated by 
the veteran's service.  The evidence merely shows that the 
onset of degenerative joint disease and chronic degenerative 
disc disease first shown many years after service and not 
related to service.  

Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claim, the RO's March 1970 decision 
remains final.  Without medical evidence of an in-service 
incurrence or aggravation of a chronic low back disability, 
the veteran's claim to reopen must be denied.  


ORDER

New and material evidence not having been submitted, the 
veteran's request to reopen a claim of entitlement to service 
connection for a low back disability is denied.


REMAND

The veteran is also seeking service connection for a 
psychiatric disorder.  However, a review of the claims file 
reveals that additional development is required prior to 
adjudication of this aspect of the veteran's appeal.     

First, as previously indicated, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

With specific regard to the facts of the present case, the 
record reflects that the veteran was diagnosed with a chronic 
moderate anxiety reaction during service in February 1949.  
The examiner diagnosed anxiety reaction was manifested by a 
sense of inadequacy, inefficiency, syphilophobia, chest pain, 
that that the veteran had a predisposition due to moderate 
parental rejection, manifested by a moderate degree of 
incapacity.  A September 1999 evaluation report from Dr. 
Brady indicates that the veteran presented with complaints of 
having problems with his nerves since service.  Dr. Brady 
diagnosed the veteran with a recurrent, major depressive 
disorder and dysthymic disorder.  There is no medical opinion 
of record linking the veteran's currently diagnosed 
psychiatric disorder to his period of service.  

The Veterans Claims Assistance Act provides that VA's duty to 
assist includes providing the claimant with a medical 
examination when the totality of the evidence establishes 
that the claimant has a current disability that may be 
associated with his period of active service and there is 
insufficient medical evidence of record for VA to decide the 
claim.  In this case, as the record stands, there appears to 
be insufficient medical evidence to determine whether the 
claimed psychiatric disorder is related to the veteran's 
period of service.  Therefore, the Board concludes that the 
veteran should be afforded a current VA psychiatric 
examination for the purpose of determining the etiology of 
his currently diagnosed psychiatric disorder.  

For the reasons discussed, this case is remanded to the RO 
for the following development:


1.  The veteran and his representative 
should be contacted and asked to furnish 
the names and addresses of any private 
medical care providers who have treated 
the veteran for a psychiatric disorder.  
After obtaining appropriate consent from 
the veteran to the release of medical 
records, the RO should contact any 
medical care providers reported by the 
veteran and request copies of pertinent 
records.  Any VA medical records (not 
already of record) should be associated 
with the claims file.  

2.  The veteran should be afforded a VA 
psychiatric examination to ascertain the 
nature and etiology of any current 
psychiatric disorders, to identify all 
symptomatology attributable to those 
disorders, an to obtain an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed psychiatric 
disorder diagnosed is related to the 
veteran's period of service, including to 
anxiety reaction in service in February 
1949.  It is imperative that the claims 
file be made available to the examiner 
for review in connection with the 
examination, including both pre-service 
and post-service histories, including a 
second period of service from 1966 to 
1969.  The examiner indicate in writing 
that the claims file was reviewed.  All 
indicated special studies and tests 
should be accomplished.  

After examination of the veteran, the 
examiner should render current diagnoses 
for the veteran's psychiatric impairment.  
The examiner should offer an opinion as 
to the etiology of the veteran's current 
psychiatric disorder(s).  The examiner 
should offer an opinion as to whether any 
such psychiatric disability existed prior 
to service, addressing the apparent 
relevance, if any, of the reported pre-
service moderate parental rejection and 
the absence of noticeable symptomatology 
at service entrance.  If the examiner 
concludes that a diagnosed psychiatric 
disorder existed prior to service, the 
examiner should offer an opinion 
regarding whether it is at least as 
likely as not that such a pre-existing 
disorder was aggravated (permanently 
increased in severity beyond a normal 
progression) by injury or disease in 
service.  Such an opinion should address 
the service medical record evidence, 
including the absence of psychiatric 
findings in a subsequent period of 
service, and other post-service treatment 
or examination reports. 

3.  The RO should then review the claims 
folder and ensure that all of the 
requested development has been 
accomplished.  If any development is 
incomplete, appropriate corrective action 
should be implemented.  

4.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000). 

5.  The RO should readjudicate the 
veteran's claim for service connection 
for a psychiatric disorder based on all 
evidence of record.  If in order, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case, and afford them an 
opportunity to respond thereto before the 
record is returned to the Board for 
further appellate review.

The purpose of this REMAND is to ensure that the veteran is 
afforded due process and to obtain additional medical 
information.  The Board intimates no opinion as to the merits 
of this appeal.  The veteran is free to submit any additional 
evidence or argument in support of his claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 373 (1999).


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals


 



